GIERKE, Judge
(dissenting):
In my view the military judge should not have accepted the questioned guilty pleas without further inquiry. Appellant’s assertion that she was unable to pay the debt was inconsistent with a dishonorable failure to pay. If an accused asserts matters inconsistent with a plea of guilty, the military judge must reject the plea unless the inconsistency is resolved. United States v. Davenport, 9 MJ 364, 367 (CMA 1980). See RCM 910(e), Discussion, Manual for Courts-Martial, United States, 1984. In this case the military judge failed to resolve the inconsistency.
The majority’s reliance on RCM 916(i) is misplaced. RCM 916(i) applies to physical or financial ability to comply with military orders; it has nothing to due with financial ability to pay a debt. RCM 916(i) is based on paragraph 216$ Manual for Courts-Martial, United States, 1969 (Revised edition), which read in pertinent part as follows: “The inability of an accused through no fault of his own to comply with the terms of an order to perform a military duty constitutes a defense.” (Emphasis added.) See Drafters’ Analysis of RCM 916(i), 1984 Manual, supra at A21-57.
This Court has never held that financial inability to pay a debt must be due to extrinsic facts beyond the accused’s control. To the contrary, paragraph 71c, Part IV, 1984 Manual, supra, states that “[m]ore than negligence ... is necessary” to constitute the offense. See also United States v. Cummins, 9 USCMA 669, 674, 26 CMR 449, 454 (1958) (instruction permitting conviction on basis of simple negligence erroneous); United States v. Kirksey, 6 USCMA 556, 559, 20 CMR 272, 275 (1955) (negligent failure to pay debt not an offense).
The majority opinion places great weight on the fact that the military judge asked appellant “if she received her military pay” and that “she answered in the affirmative.” 39 MJ at 100. The majority ignores appellant’s responses during the plea inquiry indicating that she was deeply in debt to many creditors. Her receipt of military pay is of little consequence because the military judge inexplicably failed to ask the obvious question, “What did you do with your pay?” We cannot determine from the record whether she spent her pay on more pressing debts, necessities of life, or frivolity.
The emphasized portion of the plea inquiry in footnote 3 of the inajority opinion refers to evasion of the creditor, not the debt, because appellant was unable to pay the debt. The evasion referred to in paragraph 71c, Part IV, 1984 Manual, supra, and in United States v. Gardner, 35 MJ 300 (CMA 1992), refers to evasion of the debt, not the creditor. When the military judge asked appellant, “[WJhat was your attitude towards making these payments ... ?,” she responded, “I just simply couldn’t do it.” The words, “[H]ey, I don’t have money, that’s the way the ball bounces” (39 MJ at 101 n. 3) were the judge’s words, not appellant’s. Appellant merely acquiesced.
The majority’s references to appellant’s “scheming” (39 MJ at 100) and writing a “bad check” (39 MJ at 101) are not supported by the record. In the first place, she was found not guilty of violating Article 123a by writing the check. Secondly, the only evi*103denee of appellant’s state of mind regarding that check (which was uttered on August 3) is in the plea inquiry where she states that she did not learn that the account had been closed until “[t]he 10th or 15th” and her unsworn statement where she states that she did not know that the account had been closed until a week after she had written the check. After the checks bounced, she learned that her husband had not been putting money in the account as he had represented, and at that point appellant had no money to redeem the check or pay the debt.
I would hold that appellant’s assertion of inability to pay was inconsistent with her guilty pleas and that the inconsistency was not resolved. I would hold further that the military judge failed to establish an adequate factual predicate for the legal conclusion that appellant’s failure to pay the debt was dishonorable.